Citation Nr: 1431574	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  07-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) due to military sexual trauma.
 
2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The Veteran testified at a September 2007 Decision Review Officer (DRO) hearing.  A transcript is of record.

The issue of entitlement to service connection for an acquired psychiatric condition other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, PTSD has been shown to be causally related to the Veteran's active military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision to grant the Veteran's PTSD claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (July 13, 2010).  These amendments, however, did not amend claims for PTSD based on in-service personal assault, other than redesignating 38 C.F.R. § 3.304 (f)(3) to its current codification at 38 C.F.R. § 3.304 (f)(5).  Id. 

Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Under the newly designated 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible supporting evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  Since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought. 

The Veteran contends that she has PTSD as a result of military sexual trauma.  She testified and provided written statements that she never reported her claimed military sexual trauma because she was afraid she would face retaliation from other service members for reporting the incident.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for PTSD.

In an October 2005 statement, the Veteran reported being raped by a male service member in December 1982 while stationed in Hawaii.  She stated remembering going to a club with friends in Waikiki.  At some point during the night, she was separated from her friends and was offered a ride home by a male service member.  During the ride home, the male service member stopped at his barracks, offered to allow the Veteran to use the bathroom, and then forced her to have sex with him.  She further stated that the male service member threatened to find the Veteran and kill her if she told anybody about the incident.  Afterwards, the Veteran stated that she requested 28 days of leave and spent the time in her apartment drinking large quantities of alcohol.

The Veteran's personnel records note that she requested 28 days of annual leave from December 20, 1982 to January 16, 1983.  The Veteran's service records do not reflect that she ever reported any incident of personal assault.

However, the Veteran's statements are corroborated by statements offered by a February 2007 statement from the Veteran's former roommate and companion.  She reported that in December 1982, she remembered finding the Veteran coming home from an evening out with friends appearing gloomy and mechanical, and being in a state of shock.  She recalled the Veteran stating that she had slept with a male service member, and the Veteran seemed upset and distraught throughout the evening and into the morning.  Following the incident, the roommate reported that the Veteran engaged in erratic behavior, in particular, she took leave time and drank and remained intoxicated "for what seemed like months afterwards."  Further, the Veteran appeared to be in a state of depression from that time until they parted as companions in June 1986.  Many years later, the roommate stated that the Veteran had confided to her that she in fact was raped.

Her post-service VA treatment records reflect that she was diagnosed with PTSD in October 2006.  A January 2007 letter from the staff psychologist and Military Sexual Trauma Coordinator of the Southern Arizona VA Health Care System states that the Veteran had been participating in mental health treatment since October 2005 and had been participating in individual therapy with her since that time.  The VA psychologist stated that the Veteran had been suffering from symptoms of depression and anxiety for many years, but the symptoms were exacerbated after the Veteran applied for service connection for PTSD which required her to document the details of the sexual assault and its consequences.  The psychologist stated that after further assessment, the Veteran was diagnosed with bipolar affective disorder and PTSD.  She opined that "given the timing of the onset and the exacerbation of symptoms it is clear that her PTSD is related to the sexual assault she experienced while in the military."  The psychologist further stated that it was not uncommon for PTSD to be misdiagnosed as anxiety since PTSD is a form of an anxiety disorder.  She also stated that the Veteran's current symptoms have been present since she was in the military.  VA treatment records reflect the Veteran's ongoing treatment with the VA staff psychologist and note the Veteran's reports of experiencing a military sexual trauma while in service.

The Veteran has not been afforded a VA examination in connection with her PTSD claim.   However, the Board finds that the January 2007 VA staff psychologist's opinion is sufficient upon which to base a grant of service connection for PTSD.  The Board finds the VA psychologist's opinion is entitled to great probative weight because it was provided by a medical professional with an extensive and ongoing history of having provided mental health treatment to the Veteran.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  Further, there is no opinion to the contrary in the Veteran's record concerning the etiology of her PTSD.  

Although the VA psychologist did not address whether there was corroborating evidence that the personal assault reported by the Veteran occurred, the psychologist based the diagnosis of PTSD on the Veteran's reports of having been raped while in service as corroborated by the statement from the Veteran's roommate.  Thus, it appears that the examiner found the Veteran's account of being raped in service as believable.  In addition, the Board notes that the Veteran has consistently described the details of her in-service assault many times during the course of her appeal.   Veteran is competent to attest to factual matters of which she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the statement from the Veteran's roommate and companion corroborates the Veteran's accounts.  In light of the above, the Board finds that there is corroboration of a personal assault.  38 C.F.R. § 3.304(f)(5).  The Board finds the Veteran's statements of being raped in service to be credible in light of consistent statements she has provided during the course of the appeal and the corroborating statements from her roommate.  Further, the examiner has related the personal assault to a diagnosis of PTSD.  Therefore, entitlement to service connection for PTSD is granted.  38 C.F.R. §§ 3.303, 3.304(f).

Based on a review of the entire record, the Board finds the evidence to be relative equipoise in showing that the Veteran's PTSD was due to a stressor manifested by an episode of sexual assault that as likely as not happened during the Veteran's period of active service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Additional development is necessary before the Board can adjudicate the Veteran's remaining claim.

The Veteran originally sought service connection in her July 2005 claim for depression.  In support of this claim, she submitted a June 2005 letter from the Veteran's private psychotherapist which stated that the Veteran was a client of hers from June through September 1994 and was diagnosed with long-term ongoing clinical depression.  

The Veteran's post-service medical records reflect that she has been variously diagnosed with major depressive disorder, bipolar disorder, and anxiety disorder.  Since there is evidence in the record that the Veteran suffers from an acquired psychiatric condition other than PTSD which may be related to active duty service, Remand is required to determine the nature and etiology of any currently diagnosed psychiatric condition.  McClendon v. Nicholson, 20 Vet App. 79 (2006).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all VA and private medical care providers who treated the Veteran for any acquired psychiatric disorder since February 2008.  After securing the necessary release, obtain these records.

2.  Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability other than PTSD.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent or more) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service or caused or aggravated by the Veteran's PTSD. 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then re-adjudicate the Veteran's claim.  If it remains denied, issue an appropriate (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


